DETAILED ACTION
The previous Office Action has been vacated.  The current Office Action will restart the period for reply set forth in the previous Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (4,167,799) in view of Wheeler et al. (6,934,995).
Regarding claim 1, Webb discloses a surface cleaning apparatus, comprising: a base module including a housing (11) adapted to move along a floor surface to be cleaned; a supply tank (81) for containing a supply of fluid; a vapor nozzle (116 on manifold 109) positioned at a forward portion of the base module adjacent the surface to be cleaned, the vapor nozzle configured to dispense steam (disclosed as steam) to the surface to be cleaned; and a liquid 
Regarding claims 2 and 3, Webb further discloses a vapor conduit (18) in fluid communication with the heated vapor generator (optionally containing the heated vapor generator as discussed supra) and the vapor nozzle and wherein the vapor conduit is on an exterior forward face of the housing.
Regarding claim 4, Webb further discloses a liquid conduit (117/108) in fluid communication with the supply tank (81) and the liquid spray nozzle (116 on 108) wherein the liquid conduit is in  an interior defined by the housing (11; clearly shown in Fig. 1, with the housing enclosing all components other than the manifold 109 and suction nozzle 16).
Regarding claim 5, Webb further discloses that the base module comprises a suction nozzle (16) in fluid communication with a vacuum source (86).
Regarding claim 8, Webb further discloses a valve (106 and/or 107) positioned between the supply tank (81) and the steam nozzles, and Moyher further discloses a valve (132/158) positioned between the supply tank (16/114) and an inlet of the heated vapor generator (78) to control flow to/through the heated vapor generator or alternatively through an accessory hose (108).
Regarding claim 9, Webb further discloses a first actuator (55) operably coupled with the valve (107) to move the valve to an opened condition (Col. 6, lines 19-36) to allow fluid to reach the heated vapor generator (when provided at or near the manifolds 108/109, as discussed supra for claim 1, as taught by Cavalli).
Regarding claim 10, as discussed supra, Webb discloses that the valves may be controlled based on actuation of the handles (55), as discussed supra, and Wheeler teaches optional supply of fluid (in spray mode) or steam (in steam mode), also discussed supra, and 
Regarding claim 11, Webb further discloses that the pump is energized based on movement/position of the handle bars (Col. 6, lines 49-51), such that the handlebars inherently comprise/form some form of actuator that is operably coupled to the pump, and the additional nozzles (116 on manifold 108) may be considered to be the liquid spray nozzle, with a second valve (107; also operably coupled to the actuator as discussed supra; making valve 106 the first valve which is disclosed as manually operable, thus inherently having some form of manual actuator to open [for flow to conduit 114] the valve to allow fluid to reach the vapor generator, as set forth in claim 9) configured to dispense liquid through the liquid spray nozzle (116 on 108). 
Regarding claim 13, Webb further discloses a vacuum source (86) for generating a vacuum force and a suction nozzle (16) in fluid communication with the vacuum source.
Regarding claim 14, Webb further discloses that the steam system is operable independently of the vacuum source (Col. 6, lines 52-57), such that the heated vapor generator would also obviously be operable independently of the vacuum source when provided to the steam system of Webb.
Regarding claim 15, Webb further discloses that the surface cleaning apparatus is an upright unit having a handle assembly (12/13) pivotally attached (via 25) to the base module (11).
Regarding claim 17, the combination of Webb and Moyher provides all of the structure previously discussed, including a liquid recovery system comprising a tank (83) mounted on the base, suction nozzle (77) working air conduit (19) and vacuum source (91), but fails to disclose that the recovery tank is removable from the base.  Moyher discloses a similar recovery system, also having a recovery tank (18), and teaching that the recovery tank is removable, which is very well known and common in the art to allow a user to easily empty the tank when needed, without requiring movement/lifting of the entire apparatus.  Therefore, it further would have been obvious to one of ordinary skill in the art to configure the recovery tank of Webb to be removably mounted to the base, to allow a user to easily remove and empty the tank as needed (either in place of the pump 90, to thus reduce weight and cost of the apparatus, or in addition to the pump 90 to allow for manual emptying when desired over emptying by pump, such as when power is not available after use).
Regarding claims 18-20, as discussed supra, Webb further discloses a vapor conduit (109) in fluid communication with the heated vapor generator (must be in communication therewith to deliver the steam or heated liquid to the nozzles 116 on manifold 109) and the vapor nozzle (116 on 109) and wherein the vapor conduit (109) is on an exterior forward face of the housing and further comprising a liquid conduit (100 or 117) in fluid communication with the liquid supply tank (82 or 81, respectively) and the liquid spray nozzle (104 or 116 on 108, respectively) and wherein the liquid conduit is in an interior defined by the base housing (as .

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (4,167,799) in view of Wheeler et al. (6,934,995) as applied to claims 1 and 8 and further in view of Burr et al. (6,031,969).
Regarding claims 12 and 16, Webb and Wheeler both disclose heaters for liquid, with Wheeler disclosing steam production, but fail to disclose a temperature sensor in the heater or any specific structure for the heater.  Burr further discloses a similar steam cleaner for producing steam and teaches that the steam boiler (vapor generator) is configured with a temperature sensor within the vapor generator to optimize heating to be safe regardless of orientation of the device (abstract, last sentence) and also comprises a vessel (10) for storing liquid and a heater element (103) within the vessel to allow the liquid to be heated therein and directly distributed from the vessel.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar vapor generator to the device of Webb, as discussed supra, for optionally providing steam or heated liquid, also having the thermostat (with temperature sensor) to maintain desired temperatures, and the specific structure taught by Burr, to provide the known vapor generator to directly distribute steam therefrom, as desired by Webb and Wheeler.   

Claims 1-3, 5-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (4,167,799) in view of Cavalli (4,696,074).
Regarding claim 1, Webb discloses a surface cleaning apparatus, comprising: a base module including a housing (11) adapted to move along a floor surface to be cleaned; a supply tank (81) for containing a supply of fluid; a vapor nozzle (116) positioned at a forward portion of the base module adjacent the surface to be cleaned, the vapor nozzle configured to dispense steam (disclosed as steam) to the surface to be cleaned; and a liquid spray nozzle (104) configured to dispense liquid to a surface to be cleaned (disclosed for dispensing foam, which is 
Regarding claims 2 and 3, Webb further discloses a vapor conduit (18) in fluid communication with the heated vapor generator (optionally containing the heated vapor 
Regarding claim 5, Webb further discloses that the base module comprises a suction nozzle (16) in fluid communication with a vacuum source (86).
Regarding claim 6, Webb further discloses an agitator brush (17) located within the housing, but fails to disclose that the agitator brush is within the suction nozzle.  Cavalli also discloses a suction nozzle and an agitator brush, and teaches that the agitator brush is within the suction nozzle (clearly shown within the suction opening), which is known in the art to assist in collecting debris removed from a surface by the brush as well as removing debris and fluids from the brush itself (also taught by Mansur US 5,907,887, provided as additional evidence of an agitator brush within a suction chamber in a floor scrubbing machine similar to Webb).  Therefore, it further would have been obvious to alternatively provide the suction nozzle to be in communication with the agitator brush housing of Webb, as taught by Cavalli (and Mansur), to assist in collecting debris removed from a surface by the brush as well as removing debris and fluids from the brush itself.
Regarding claim 7,  when the vacuum chamber is provided with the agitator brush therein, as taught by Cavalli (and Mansur), as discussed supra for claim 6, the liquid spray nozzle taught by Webb to be directed onto the brush will also obviously be provided within the suction nozzle, to maintain the disclosed function of applying liquid/foam to the brush.
Regarding claim 8, Webb further discloses a valve (106 and/or 107) positioned between the supply tank (81) and an inlet of the heated vapor generator (when provided at or near the manifolds 108/109, as discussed supra for claim 1, as taught by Cavalli).
Regarding claim 9, Webb further discloses a first actuator (55) operably coupled with the valve (107) to move the valve to an opened condition (Col. 6, lines 19-36) to allow fluid to reach the heated vapor generator (when provided at or near the manifolds 108/109, as discussed supra for claim 1, as taught by Cavalli).
Regarding claim 13, Webb further discloses a vacuum source (86) for generating a vacuum force and a suction nozzle (16) in fluid communication with the vacuum source.
Regarding claim 14, Webb further discloses that the steam system is operable independently of the vacuum source (Col. 6, lines 52-57), such that the heated vapor generator would also obviously be operable independently of the vacuum source when provided to the steam system of Webb.
Regarding claim 15, Webb further discloses that the surface cleaning apparatus is an upright unit having a handle assembly (12/13) pivotally attached (via 25) to the base module (11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Amoretti (5,400,462) and Davis (4,308,636) provide cleaning devices having similar structure as the applicant’s claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        7 February 2022